Exhibit 10.2

 

EXECUTION VERSION

 

SECOND AMENDMENT TO PARENT GUARANTY

 

SECOND AMENDMENT, dated as of December 12, 2013 (this “Amendment”), to the
Parent Guaranty, dated as of September 25, 2012, as amended by First Amendment,
dated as of July 31, 2013 (the “Existing Guaranty Agreement”; as amended by this
Amendment, the “Guaranty Agreement”), made by PHH Corporation, a Maryland
corporation (the “Parent”), in favor of The Bank of Nova Scotia, in its capacity
as administrative agent (in such capacity, the “Administrative Agent”) under the
Credit Agreement, dated as of September 25, 2012 among PHH Vehicle Management
Services Inc., the Persons from time to time parties thereto as guarantors, the
Persons from time to time parties thereto as lenders, and the Administrative
Agent, for and on behalf of and for the benefit of itself and the other Secured
Parties.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the Existing Guaranty Agreement, the Parent has absolutely
and unconditionally guaranteed the due and punctual payment and performance when
due of all of the Guaranteed Obligations;

 

WHEREAS, the Parent has requested certain amendments to the Existing Guaranty
Agreement as more fully set forth herein; and

 

WHEREAS, the Administrative Agent has agreed to such amendments but only on the
terms and conditions contained in this Amendment;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

Section 1.                                          Defined Terms.

 

Capitalized terms used herein and not herein defined shall be construed in
accordance with the Existing Guaranty Agreement.

 

Section 2.                                          Amendments.

 

(a)                                 Clause (i) of the paragraph immediately
following Section 8.1(p) of the Existing Guaranty Agreement is amended by:

 

(i)                                     replacing “and (z)”, with “, (z)”; and

 

(ii)                                  adding the following immediately after the
close parenthesis at the end of subclause (z):

 

“and (aa) Indebtedness incurred pursuant to revolving credit facilities in an
aggregate principal amount  at any time outstanding not to exceed $20,000,000”.

 

(b)                                 Section 8.11(a)(vi) of the Existing Guaranty
Agreement is amended by inserting immediately after the phrase “(p)” the phrase
“(including Indebtedness referred to in subclause (aa) of clause (i) of the
paragraph immediately following Section 8.1(p))”.

 

--------------------------------------------------------------------------------


 

Section 3.                                          Conditions to
Effectiveness.  This Amendment shall become effective upon the first date on
which each of the following shall have occurred (the date of effectiveness, the
“Second Amendment Effective Date”):

 

(a)                                 the Administrative Agent shall have received
this Amendment, executed and delivered by a duly authorized officer of the
Parent; and

 

(b)                                 the Second Amendment, dated as of
December 11, 2013, to the Parent Credit Agreement shall have become effective.

 

Section 4.                                          Representations and
Warranties.  The Parent hereby represents and warrants to the Administrative
Agent  that (before and after giving effect to this Amendment):

 

(a)                                 as of the Second Amendment Effective Date,
each of the representations and warranties set forth in Article 6 of the
Guaranty Agreement (other than those set forth in Section 6.17 of the Guaranty
Agreement) shall be true and correct in all material respects on and as of the
Second Amendment Effective Date (except to the extent that such representations
and warranties expressly relate to an earlier date in which case the Parent
hereby confirms, reaffirms and restates such representations and warranties as
of such earlier date) with the same effect as if made on and as of the Second
Amendment Effective Date; and

 

(b)                                 there does not exist any Default or Event of
Default.

 

Section 5.                                          Payment of Expenses. The
Parent agrees to pay or reimburse the Administrative Agent for all of its
reasonable and invoiced out-of-pocket costs and expenses incurred in connection
with this Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
and invoiced fees and disbursements of counsel to the Administrative Agent.

 

Section 6.                                          No Other Amendment or
Waivers; Confirmation.  Except as expressly provided hereby, all of the terms
and provisions of the Existing Guaranty Agreement are and shall remain in full
force and effect on a continuous basis after giving effect to the this
Amendment.  The amendments contained herein shall not be construed as an
amendment of any other provision of the Existing Guaranty Agreement or for any
purpose except as expressly set forth herein or a consent to any further or
future action on the part of the Parent that would require the waiver or consent
of the Administrative Agent.

 

Section 7.                                          GOVERNING LAW; WAIVER OF
JURY TRIAL; MISCELLANEOUS.

 

(a)                                 THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION.

 

2

--------------------------------------------------------------------------------


 

(b)                                 EACH PARTY HERETO HEREBY AGREES AS SET FORTH
IN SECTION 21 OF THE EXISTING GUARANTY AGREEMENT AS IF SUCH SECTION WERE SET
FORTH IN FULL HEREIN.

 

(c)                                  On and after the Second Amendment Effective
Date, each reference in the Existing Guaranty Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import referring to the
Existing Guaranty Agreement shall mean and be a reference to the Guaranty
Agreement.

 

(d)                                 This Amendment may be executed by one or
more of the parties to this Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  A set of the copies of this Amendment signed by all
the parties shall be lodged with the Parent and the Administrative Agent.  This
Amendment may be delivered by facsimile or electronic transmission of the
relevant signature pages hereof.

 

Section 8.                                          Severability.  If any
provision of this Amendment shall be determined to be illegal or invalid as to
one or more of the parties hereto, then such provision shall remain in effect
with respect to all parties, if any, as to whom such provision is neither
illegal nor invalid, and in any event all other provisions hereof shall remain
effective and binding on the parties hereto.

 

Section 9.                                          Headings.  Section headings
used herein are for convenience of reference only, are not part of this
Amendment and shall not affect the construction of, or be taken into
consideration in interpreting, this Amendment.

 

[Signature pages follow.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

PHH CORPORATION

 

 

 

By:

/s/ Richard J. Bradfield

 

Name: Richard J. Bradfield

 

Title: SVP and Treasurer

 

PHH Corporation - Second Amendment to Parent Guaranty

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, in its capacity as Administrative Agent

 

 

 

By:

/s/ Robert Boomhour

 

Name: Robert Boomhour

 

Title: Director

 

PHH Corporation - Second Amendment to Parent Guaranty

 

--------------------------------------------------------------------------------